Citation Nr: 1700892	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  12-13 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in August 2010, a statement of the case was issued in May 2012, and a substantive appeal was received in May 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran does not claim service in the Republic of Vietnam; rather, he asserts that he was exposed to herbicides while serving in Okinawa, Japan.  Specifically, he asserts that while stationed in Okinawa from May 1970 to October 1971 he cleaned and repaired vehicles that had been in Vietnam and which had contact with herbicides.  05/15/2012 VBMS, VA 9 Appeal to Board of Appeals; 08/10/2010 VBMS, Notice of Disagreement; 07/06/2009 VA 21-526 Veterans Application for Compensation or Pension.  The Veteran's DD Form 214 reflects that he had 1 year and 5 months of foreign service.  His service treatment records reflect May 1970 through October 1971 entries from Machinato dispensary, which was located in Okinawa.  07/23/2014 VBMS, STR-Medical at 14-15, 19-24.  Thus, the evidence establishes that the Veteran had foreign service in Okinawa during the Vietnam era.  

Further information should be sought from the United States Army Joint Service Records Research Center (JSRRC) or other appropriate repository as to whether the Veteran could have been exposed to herbicides while cleaning or repairing vehicles that had been in Vietnam.  

Moreover, the Veteran's April 1972 separation examination reflects positive results for albumin and sugar.  07/23/2014 VBMS, STR-Medical at 2.  Thus, an opinion should be sought as to whether the Veteran's diagnosed diabetes mellitus, type II, is directly related to service.  

The Veteran asserts that diabetes mellitus was diagnosed in November 1997.  07/06/2009 VA 21-526 Veterans Application for Compensation or Pension.  VA treatment records are on file for the period from June to October 2009, which do not appear to encompass the entirety of his VA treatment records.  11/20/2009 VBMS, Medical Treatment Record-Government Facility.  The entirety of the Veteran's VA treatment records should be associated with the virtual folder for the period prior to June 15, 2009, and from October 28, 2009.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the VBMS folder or Virtual VA the Veteran's VA treatment records for the period prior to June 15, 2009 and from October 28, 2009.

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

2.  Request verification from JSRRC, or another appropriate repository, for the Veteran's report of exposure to herbicides from cleaning or repairing vehicles in Okinawa, Japan that had previously been in the Republic of Vietnam.  Make the appropriate number of requests to cover the entire period of the Veteran's service in Okinawa for the period from May 1970 to October 1971.

3.  Schedule the Veteran for a VA examination with a clinician who has appropriate expertise to ascertain the nature and etiology of his claimed diabetes mellitus, type II.  The virtual folder should be made available to and be reviewed by the examiner to become familiar with the Veteran's pertinent medical history.  Any medically indicated tests should be accomplished, and all tests and clinical findings should be clearly reported.  The examiner should respond to the following:

Did diabetes mellitus at least as likely as not (50 percent or greater probability) manifest during service or is it otherwise due to service?

Provide a comprehensive rationale for every opinion.  All pertinent evidence, including both lay and medical, should be considered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4.  If the benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




